Citation Nr: 1507876	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  12-20 792A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating (evaluation) in excess of 10 percent for left knee degenerative arthritis (a left knee disability).

2.  Entitlement to an increased disability rating (evaluation) in excess of 10 percent for right knee degenerative arthritis (a right knee disability). 
 
3.  Entitlement to an increased disability rating (evaluation) in excess of 10 percent for fibromyositis of the left trapezius and paravertebral muscle area (a left neck muscle disability). 

4.  Entitlement to a higher initial disability rating (evaluation) in excess of 20 percent from March 16, 2007 to August 17, 2007, and in excess of 30 percent from October 1, 2008, for the service-connected degenerative joint disease (DJD) of the right shoulder (a right shoulder disability).

5.  Entitlement to an effective date earlier than March 16, 2007 for service connection for degenerative joint disease of the right shoulder. 

6.  Entitlement to a total disability rating based in individual unemployability due to service-connected disabilities (TDIU).

7.  Entitlement to a temporary total rating pursuant to 38 C.F.R. § 4.30 (2014) for convalescence following a left shoulder surgery on March 17, 2014.


REPRESENTATION

Appellant represented by:	Carol J. Ponton, Attorney at Law


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1969 to December 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from July 2009 and August 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in in St. Petersburg, Florida.  The July 2009 rating decision denied increased ratings for left knee degenerative arthritis, right knee degenerative arthritis, and fibromyositis of the left trapezius and paravertebral muscle area, as well as entitlement to a TDIU.  The August 2009 rating decision granted service connection for right shoulder DJD initially assigning a 20 percent rating from March 16, 2007 to August 17, 2007, and 30 percent from October 1, 2008.  Although a higher rating has been assigned for the right shoulder disability for part of the initial rating period on appeal, as reflected in the August 2009 rating decision, the issue remains in appellate status as the maximum rating has not been assigned.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  

In an October 2008 statement, the Veteran raised the issue of service connection for a back disability.  Moreover, March 2011, July 2011, and September 2011 statements by the Veteran's authorized representative indicated that the Veteran claimed that service connection is warranted for a lumbar spine disability.  Accordingly, the Board finds that the issue of service connection has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to a TDIU and entitlement to a temporary total rating pursuant to 38 C.F.R. § 4.30 for convalescence following left shoulder surgery on March 17, 2014 are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. For the entire appeal period, the right and left knee disabilities have resulted in painful, noncompensable limitation of motion of both knees.  

2. For the entire appeal period, the Veteran's right and left knee disabilities have not been manifested by recurrent subluxation or lateral instability, limitation of flexion to 30 degrees, limitation of extension to 5 degrees, malunion or non-union of the tibia and fibula, favorable or unfavorable ankylosis, or genu recurvatum with weakness.

3. For the entire appeal period, the Veteran did not have a meniscal tear of the right so as to warrant a separate rating for the symptoms or impairment resulting therefrom. 

4. For the entire appeal period, the only residual of a meniscal tear of the left knee is pain in the left knee joint. 

5. For the entire appeal period, the Veteran's service-connected fibromyositis of the left trapezius and paravertebral muscle area involving Muscle Group I has been manifested by consistent complaints of one of the cardinal signs and symptoms of muscle disability, which is fatigue-pain, and objective findings of lowered fatigue threshold.

6. For the entire appeal period, the Veteran's service-connected fibromyositis of the left trapezius and paravertebral muscle area involving Muscle Group I caused no more than moderate impairment.

7. From March 16, 2007 to August 17, 2007, the Veteran had limitation of right shoulder motion more nearly approximating midway between side and shoulder level, to include as due to functional limitation resulting from frequent flare-ups of pain as well as weakness, excess fatigability, tenderness, and guarding with no ankylosis, malunion, non-union, or dislocation of the right humerus or clavicle.

8. From March 16, 2007 to August 17, 2007, the Veteran did not have limitation of right shoulder motion that more nearly approximated to 25 degrees from the side, to include as due to functional limitation resulting from frequent flare-ups of pain as well as weakness, excess fatigability, tenderness, and guarding.  

9. From October 1, 2008, Veteran did not have chronic residuals of right shoulder replacement surgery consisting of severe painful motion and weakness of the right shoulder.

10.  From October 1, 2008, the Veteran did not have limitation of right shoulder motion that more nearly approximated to 25 degrees from the side, to include as due to functional limitation resulting from frequent flare-ups of pain as well as weakness, excess fatigability, tenderness, and guarding, and no ankylosis, malunion, non-union, or dislocation of the right humerus or clavicle.

11.  The original claim for service connection for a right shoulder disability was received by VA on March 16, 2007. 

12.  No claim for service connection for a right shoulder disability was received by VA prior to March 16, 2007. 


CONCLUSIONS OF LAW

1. For the entire appeal period, the criteria for a disability rating in excess of 10 percent for the service-connected left knee degenerative arthritis have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5256-5263 (2014).

2. For the entire appeal period, the criteria for a disability rating in excess of 10 percent for the service-connected right knee degenerative arthritis have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5256-5263 (2014).

3. For the entire appeal period, the criteria for a disability rating in excess of 10 percent for the service-connected fibromyositis of the left trapezius and paravertebral muscle area involving Muscle Group I have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.159, 4.3, 4.7, 4.56, 4.73, Diagnostic Codes 5301 (2014).

4. Resolving reasonable doubt in favor of the Veteran, for the initial rating period from March 16, 2007 to August 17, 2007, the criteria for an initial disability rating of 30 percent, and no higher, for the service-connected right shoulder DJD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5200-5203 (2014).

5. For the initial rating period from October 1, 2008, the criteria for an initial disability rating in excess of 30 for the service-connected right shoulder DJD status post right shoulder replacement surgery have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5051, 5200-5203 (2014).

6. The criteria for an effective date earlier than March 16, 2007 for service connection for right shoulder DJD have not been met.  38 U.S.C.A. §§ 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.159, 3.303, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

With respect to the issues of entitlement to higher initial rating for the service-connected right shoulder disability and an earlier effective date for service connection for a right shoulder disability, the appeal arises from the Veteran's disagreement with the effective date following the grant of service connection.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have held that, once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); See also VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date).

Because this appeal arises from the Veteran's disagreement with the initial ratings following the grant of service connection for a right shoulder disability and a left knee disability, no additional notice is required.  The Federal Circuit and the Court have held that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman, 483 F.3d 1311; Dunlap, 21 Vet. App.112; VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).

In a claim for increased rating, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (2009).  With regard to the issues of increased rating of left knee, right knee, and fibromyositis of the left trapezius and paravertebral muscle area, the VA Regional Office (RO) issued an October 2008 preadjudicatory notice letter to the Veteran, which met the VCAA notice requirements.

With respect to the issue of entitlement to an earlier effective date for the service-connected right shoulder disability, because it is an appeal that arises from the Veteran's disagreement with the effective date assigned following the grant of service connection for the right shoulder disability, no additional notice is required.  The Federal Circuit and the Court have held that, once service connection is granted, the claim is substantiated and, therefore, additional notice is not required and any defect in notice is not prejudicial.  Hartman, 483 F.3d 1311; Dunlap, 
21 Vet. App.112. 

As to the remaining issues, with regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence with respect to the issue adjudicated herein.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records (STRs), Social Security Administration (SSA) records, post-service VA and private treatment records, relevant VA examination reports, and the Veteran's statements in support of the claims on appeal.  

In October 2008 and June 2012, VA provided the Veteran with VA medical examinations to help determine the severity of the right and left knee disabilities on appeal.  In June 2007 and June 2012, VA provided the Veteran with VA medical examinations to help determine the severity of the right shoulder disability on appeal.  In October 2008 and June 2012, VA provided the Veteran with VA medical examinations to help determine the severity of the service-connected left neck muscle disability, and in October 2012, VA obtained an opinion with respect to the severity of the service connected left neck muscle disability on appeal.  Taken together, as the above-reference VA medical examination reports were written after interviews with the Veteran, examinations of the Veteran, and contain findings and measurements regarding the severity of the Veteran's right knee, left knee, right shoulder, and left neck muscle disabilities supported by clinical data, the Board finds that the above-referenced VA medical examination reports are adequate for VA rating purposes.  

The Board is aware that the October 2008 VA examination reports indicate that the claims file was not reviewed, which the Veteran's representative noted in the March 2011 statement.  If the Veteran's representative was suggesting that the October 2008 VA medical examination reports were not adequate because the October 2008 VA examiner did not review the claims file, the Board notes that the Board is using the October 2008 VA medical examination reports to determine the Veteran's contemporaneous right knee, left knee, and left neck muscle symptomatology and impairment, not to establish service connection.  In addition, the Board notes that the Veteran was capable of informing the October 2008 VA examiner of his current right knee, left knee, and left neck muscle symptoms, in fact did so, and that the reports of the Veteran's current symptoms were specifically noted in the October 2008 VA examination reports.  See, e.g., Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (holding that VA cannot reject a medical opinion simply because it is based on a history supplied by a veteran, but the strength of the opinion depends rather upon the accuracy of the facts asserted by the veteran).  

As the Veteran was capable of supplying the information regarding his current right knee, left knee, and left neck muscle symptomatology and functional impairment, and the VA examiner made clinical findings with respect to the right knee, left knee, and left neck muscle disability, the October 2008 VA examiner's failure to review the claims file does not render the October 2008 VA examination reports inadequate on the relevant question of the current level of severity of the right knee, left knee, and left neck muscle symptomatology, specifically including the findings measured at that examination, which are valid measures independent of any history.  See Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); VAOPGCPREC 20-95 (stating that the determination as to whether review of prior medical records is necessary in a particular case depends largely upon the scope of the examination and the nature of the findings and conclusions the examiner is requested to provide).  As such, the Board finds that the October 2008 VA medical examination reports are adequate for rating purposes. 

The Board has considered the Veteran's statement about the accuracy and completeness of the June 2012 VA examination reports.  Specifically, the Veteran stated that the June 2012 VA examiner was a physician's assistant and not a doctor, that he waited over two hours to be seen, and that the June 2012 VA examiner spent less than five minutes with the Veteran and did not perform a thorough examination so the Veteran is unsure where the VA examiner obtained the information in the June 2012 VA examination report.  See November 2013 VA Form 21-4138. 

The Board finds that the Veteran's general assertions are insufficient to overcome the presumption of regularity applying to government officials, such as VA examiners conducting compensation examinations.  The Court has held that there is a presumption of regularity which holds that government officials are presumed to have properly discharged their official duties.  Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992).  Both the Court and the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) have held that the Board is entitled to presume the competence of a VA examiner and specific challenges to a VA examiner's competency must be raised by the appellant to overcome this presumption.  See Rizzo v. Shinseki, 
580 F.3d 1288 (Fed. Cir. 2009); Bastien v. Shinseki, 599 F.3d 1301 (Fed. Cir. 2010); see also Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (citing Hilkert v. West, 12 Vet. App. 145, 151 (1999)).  The Court held in Cox at 569 that "the Board is entitled to assume the competence of a VA examiner."  See also Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (explicitly extending the presumption of competence discussed in Cox and Rizzo to VA examiners). 

With regard to the assertion that the June 2012 VA examination is inadequate because it was performed by a physician's assistant rather than a doctor, the Court has held that VA satisfies its duty to assist when it provides a medical examination performed by a person who is qualified through education, training, or experience to offer medical diagnosis, statements, or opinions able to provide competent medical evidence, whether that is a doctor, nurse practitioner or physician's assistant.  Cox, 20 Vet. App. at 569.  As to the two hours spent waiting to be seen for the June 2012 VA examination, while this delay is regrettable, it does not render the VA examination inadequate.  With regard to the length of time the examiner spent conducting the examination, the Veteran has indicated that the examination lasted for less than five minutes.  In light of the fact that the history and clinical measures are only one part of the examination, in addition to evidentiary review and other testing, the Veteran's statement does not indicate that full range of motion testing of the knees or left neck was not conducted in this time.  The June 2012 VA examination report includes reports of the Veteran's current symptomatology, as well as clinical findings that include specific ranges of motion and test results.  It is not the length of an examination but the thoroughness and factual accuracy that matter, bearing in mind that the June 2012 VA examination was a compensation examination to measure the current severity of the right knee, left knee, and left neck muscle disabilities, not to formulate a comprehensive treatment plan, for which a second medical opinion would be more appropriate in helping to determine a course of treatment.

Notwithstanding the Veteran's general assertions, the evidence does not reflect irregularities with the way the June 2012 examination was conducted or with the examination report itself.  For these reasons, the Board finds that the presumption of administrative regularity is not overcome and that the June 2012 VA examination report is adequate for rating purposes.

As such, VA has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 19 Vet. App. at 1328.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claims or issues on appeal.

Disability Rating Legal Authority

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2014).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  The U.S. Court of Appeals for Veterans Claims (Court) has held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board finds that the right knee, left knee, right shoulder, and left neck muscle disabilities did not increase during the rating period on appeal, so do not warrant staged ratings as discussed in detail below.  

The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  In this case, the weight of the evidence demonstrates that the right knee, left knee, and left neck muscle disabilities did not undergo an increase within the one year period before the claim was filed with VA in October 2008.

Pyramiding, that is the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2014).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303. 

The Board has reviewed all the evidence in the Veteran's claims file with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Left and Right Knee Disability Rating Analyses

The Veteran is in receipt of a 10 percent disability rating for each knee under Diagnostic Code (DC) 5261-5010 for the entire rating period on appeal.  A July 1971 granted service connection for left knee and right knee, initially assigning a noncompensable (zero percent) rating.  An August 2006 rating decision increased the right and left knee disability rating to 10 percent from May 30, 2006 based on X-ray evidence of arthritis and subjective complaints of bilateral knee pain under DC 5261-5010.  A September 2007 rating decision assigned a 100 percent rating for convalescence due to left knee surgery from May 30, 2007 to July 1, 2007 and continued the 10 percent rating for the left knee from July 1, 2007.   The Veteran filed a new claim for increased rating for the left and right knee disabilities on October 16, 2008.

The Veteran contends that the right and left knee disabilities have been manifested by more severe symptomatology than that contemplated by the 10 percent rating for each knee.  Specifically, the Veteran stated in a January 2011 statement that both knees felt weak, unstable, and that they were going to bend backward when he walked or stood up from a seated position.  He also indicated that he could not sit for more than 30 minutes at a time because both knees would lock and feel stiff.  See January 2011 VA Form 21-4138.  

The diagnostic codes relevant to this case are 5010 and 5256-5263.  Diagnostic Code 5010 provides that arthritis due to trauma is to be rated as degenerative arthritis under DC 5003.  38 C.F.R. § 4.71a.  VA General Counsel has interpreted that a veteran who has arthritis and instability of the knee may be rated separately under DCs 5003, or limitation of motion codes (DCs 5260, 5261), and 5257.  See VAOPGCPREC 23-97.  VA General Counsel has also interpreted that, when X-ray findings of arthritis are present and a veteran's knee disability is evaluated under DC 5257, the veteran would be entitled to a separate compensable evaluation under DC 5003 if the arthritis results in limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98.  Furthermore, to warrant a separate rating from DC 5257, for arthritis based on X-ray findings and limited motion under DC 5260 or 5261, the limited motion need not be compensable but must at least meet the criteria for a zero-percent rating.  A separate rating for arthritis could also be based on X-ray findings of arthritis and painful motion under 38 C.F.R. § 4.59.  

Under DC 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involve.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints, affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

The diagnostic codes that focus on limitation of motion of the knee are DCs 5260 and 5261.  Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II.  In VAOPGCPREC 9-2004, the VA General Counsel interpreted that when considering DCs 5260 and 5261 together with 38 C.F.R. § 4.71, a veteran may receive a rating for limitation in flexion only, limitation of extension only, or, if the 10 percent criteria are met for both limitations of flexion and extension, separate ratings for limitations in both flexion and extension under DC 5260 (leg, limitation of flexion) and DC 5261 (leg, limitation of extension).

Under DC 5260, a 10 percent rating is assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating is assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating is assigned for limitation of flexion of the leg to 15 degrees.  38 C.F.R. § 4.71a.  

Under DC 5261, a 10 percent rating is assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating is assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating is assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating is assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating is assigned for limitation of extension of the leg to 45 degrees.  38 C.F.R. § 4.71a.

After a review of the record, the Board finds that the weight of all the lay and medical evidence of record establishes that a rating in excess of 10 percent for each knee is not warranted at any point during the appeal period.  The Board finds that the weight of all the lay and medical evidence is against assignment of a higher rating under DC 5260 as the record establishes that right and left knee flexion was not limited to 30 degrees at any point during the appeal period.  38 C.F.R. § 4.71a.  The October 2008 and June 2012 VA examination reports showed that right and left knee flexion was to 140 degrees, which was not limited by pain and after repetitive use testing.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  An April 2011 private medical examination by J.S., M.D., showed that right knee flexion was to 125 degrees, and left knee flexion was to 120 degrees.  A January 2013 private medical examination by J.S., M.D., showed that right and left knee flexion was to 120 degrees. 

The Board finds that the weight of the lay and medical evidence of record demonstrates that the Veteran's right and left knee disabilities do not warrant disability ratings in excess of 10 percent under DC 5261 as the evidence does not establish that right or left knee extension more nearly approximates limitation to 15 degrees.  38 C.F.R. § 4.71a.  The October 2008 VA examination report shows notations of full range of motion of the right and left knee.  April 2011 and January 2013 private medical examinations by J.S., M.D., showed normal extension of both knees.  The June 2012 VA examination report showed that right left knee extension was to 0 degrees with no objective evidence of pain on extension.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59.  There was no additional loss of extension due to painful motion, weakness, impaired endurance, incoordination, instability, or acute flare-ups after repetitive use.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. 202.  

The Board has considered the October 2008 VA examiner's notations of the mild to moderate effects of the bilateral knee disability on chores, exercise, sports, recreation, and traveling, as well as the Veteran's reports of the functional limitations of walking, sitting, and standing; these functional limitations are considered under the rating criteria based on limitation of motion, to include as due to pain.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DCs 5260, 5261; see also DeLuca, 8 Vet. App. 202.  To alternatively consider this as evidence of pain throughout right and left knee range of motion still does not warrant a rating in excess of 10 percent, but would only raise an assertion of complete ankylosis due to pain with no movement whatsoever.  See 38 C.F.R. § 4.59.  The Court rejected such assertion in Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (rejecting veteran's contention that pain, even if experienced throughout the range of motion on examination, warrants a higher rating under the diagnostic codes providing ratings for limitation of motion).  Rather, it is the functional limitation, i.e., the additional limitation of motion, caused by pain or the other DeLuca factors, that must be considered in determining whether a higher rating is warranted.  See Mitchell at 38-43 (explaining that, although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded).  The October 2008 and June 2012 VA examination reports show specific medical findings that the Veteran had no ankylosis of the right or left knees. 

The Board finds that the weight of the lay and medical evidence of record demonstrates that a separate rating is not warranted at any point during the rating period on appeal under DC 5257 as the weight of the evidence establishes that there was no recurrent subluxation or lateral instability of the right or left knee at any point during the appeal period.  38 C.F.R. § 4.71a.  The Veteran asserted that both knees feel weak and unstable and that both knees give way and occasionally falls.  See June 2008 and August 2008 VA treatment records; January 2011 Veteran statement; March 2011 and September 2012 representative statements.  A July 2011 VA treatment record shows that the Veteran reported that the left knee feels unstable and tends to slip out of joint; the VA orthopedic surgeon recommended a left lateral offloading knee brace but did not indicate that there was actual recurrent subluxation or lateral instability of the left knee.  

A report of subjective feeling of giving out, even if credibly reported and found to have occurred, does not establish actual recurrent subluxation or lateral instability.  Subluxation is "incomplete or partial dislocation."  Antonian v. Brown, 4 Vet. App. 179, 182 (1993) (nonprecedential decision citing Dorland's Illustrated Medical Dictionary 1599 (27th ed. 1988)); see also Pond v. West, 12 Vet. App. 341 (1999).  Instability is a "lack of steadiness or stability."  Dorland's Illustrated Medical Dictionary 958 (31st ed. 2007).  Functional instability is the "inability of a joint to maintain support during use."  Id.  The Veteran has not otherwise reported, nor does the evidence reflect, that the Veteran had actual instability or subluxation of either knee.  Throughout the appeal period, the record shows specific medical findings of no recurrent subluxation or lateral instability of either knee so as to warrant a disability rating under DC 5257.  

The October 2008 VA examination report shows that the Veteran denied feelings of giving way, instability, and weakness, as well as denied episodes of dislocation or subluxation while reporting other knee symptoms such as pain and stiffness.  While the October 2008 VA examiner found evidence of subpatellar tenderness, the VA examiner found no instability or dislocation of either knee.  The June 2012 VA examiner made specific findings of no anterior stability of the right or left knee after performing the Lachman test, and no posterior instability of the right or left knee using the posterior drawer test, and no medial-lateral instability of the right or left knee by applying valgus/varus pressure to right and left knees in extension and 30 degrees of flexion).  The June 2012 VA examiner also found no evidence or history of recurrent patellar subluxation/dislocation.  Moreover, private examination reports do not show findings of recurrent patellar subluxation/dislocation.  See April 2011 and January 2013 evaluations by J.S., M.D.  Accordingly, to the extent that feelings of giving way or instability are similar to pain, and limit the Veteran's lateral stepping, such symptoms have been considered under limitation of motion due to pain, to include as due to flare-ups of pain.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a; see also DeLuca, 8 Vet. App. 202.  

The Board has additionally considered other diagnostic codes to provide the Veteran with the most beneficial disability rating for the right and left knee disabilities.  See Schafrath, 1 Vet. App. at 595.  In this regard, because the weight of the lay and medical evidence shows no right or left knee ankylosis, impairment of the tibia and fibula by malunion or nonunion, or genu recurvatum, the criteria of DCs 5256, 5262, and 5263 do not apply for the entire appeal period.  38 C.F.R. 
§ 4.71a.  Further, the evidence reflects that the Veteran has not undergone right or left knee replacement, so DC 5055 is also inapplicable.  See June 2012 VA examination report.  VA treatment records and statements by the Veteran show multiple complaints by the Veteran of knee locking which cause difficulty with walking.  Moreover, a January 2009 VA treatment record shows findings of left knee effusion.  However, because the weight of the lay and medical evidence shows that there is no semilunar, dislocated cartilage that results in these episodes of "locking," pain or effusion into the joint, or history of removal of semilunar cartilage, the criteria of DCs 5258 and 5259 do not apply for the entire appeal period.  38 C.F.R. § 4.71a.  To the extent that symptoms of locking and effusion are similar to pain or stiffness, and cause limitation of knee motion, such symptoms have been considered and rated under limitation of motion due to pain, to include as due to flare-ups of pain.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a; see also DeLuca, 8 Vet. App. 202.  Moreover, 

The Board has also considered the Veteran's complaints of knee clicking, snapping, and popping, as well as crepitus, which is defined as the grating sensation caused by the rubbing together of the try synovial surfaces of joints.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 429 (32nd ed. 2012).  To the extent that clicking snapping, or crepitus was painful, and cause limitation of knee motion, these symptoms have also been considered under limitation of motion due to pain, to include as due to flare-ups of pain.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a; see also DeLuca, 8 Vet. App. 202.  Moreover, the October 2008 VA 

The record reflects that the Veteran did not have a meniscal tear of the right knee; therefore, a separate rating for a right knee meniscal tear is not warranted.  The Board also finds that the weight of the lay and medical evidence of record is against assignment of a separate rating for a left knee meniscal tear.  The record reflects that the Veteran underwent a meniscectomy due to a left knee meniscal tear in 2007.  The June 2012 VA examiner noted that the only residual or symptom due to the left knee meniscectomy is pain in the left knee joint.  Such pain in the left knee joint has already been contemplated under the 10 percent rating and an additional rating for a meniscus tear resulting in this same symptom or similar symptoms constitutes pyramiding.  38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 261- 62 (the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition).  For these reasons, the Board finds that the preponderance of the evidence weighs against the assignment of a disability rating for each of the left and right knee disabilities in excess of 10 percent for the entire appeal period.  38 C.F.R. §§ 4.3, 4.7, 4.71a.
  
Left Trapezius and Paravertebral Muscle Area Fibromyositis 
Disability Rating Analysis 

The Veteran is in receipt of a 10 percent for the service connected fibromyositis of the left trapezius and paravertebral area under DC 5237 for the entire appeal period.  38 C.F.R. § 4.71a.  DC 5237 provides that a lumbosacral or cervical strain is to be rated as degenerative under either the General Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating.  He contends that a higher disability rating is warranted for the service-connected left neck muscle disability.  

Great care is to be exercised in the selection of the diagnostic code number.  
38 C.F.R. § 4.27 (2014).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  See 38 C.F.R. § 4.20 (2014) (providing for consideration of functions affected, anatomical localization, and symptomatology in assigning a diagnostic code).  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case" and the Board can choose the diagnostic code to apply so long as it is supported by reasons and bases as well as the evidence.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  

The Board has considered whether DC 5301, for impairment of Muscle Group I, would be more appropriate to rate the service-connected left neck muscle disability.  The functions of these muscles are as follows: upward rotation of scapula; elevation of arm above shoulder level.  The muscle group includes extrinsic muscles of the shoulder griddle as follows: (1) trapezius; (2) levator scapula; (3) serratus magnus.  For DC 5301, a slight injury warrants a 0 percent rating, a moderate injury warrants a 10 percent rating, a moderately severe injury warrants a 30 percent rating, and a severe injury warrants a 40 percent rating.  38 C.F.R. § 4.73.
 
As set forth in the criteria above, disabilities resulting from muscle injuries are classified as slight, moderate, moderately severe, and severe.  38 C.F.R. § 4.56(d).  "Slight" muscle disability contemplates a simple wound of the muscle without debridement or infection; a service department record of a superficial wound with brief treatment and return to duty; healing with good functional results; and no cardinal signs or symptoms of muscle disability.  Objectively, there is a minimal scar; no evidence of facial defect, atrophy, or impaired tonus; and no impairment of function or metallic fragments retained in muscle tissue.  38 C.F.R. § 4.56(d)(1).

"Moderate" muscle disability contemplates a through and through or deep penetrating wound of short track from a single bullet, small shell, or shrapnel fragment, without the explosive effect of a high velocity missile, residuals of debridement, or prolonged infection; a service department record or other evidence of in-service treatment for the wound; and a record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  Objectively, there are entrance and (if present) exit scars that are small or linear, indicating a short track of missile through muscle tissue; and some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2).

"Moderately severe" muscle disability contemplates a through and through or deep penetrating wound by a small high velocity missile, or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring; a service department record or other evidence showing hospitalization for a prolonged period for the wound; a record of consistent complaint of cardinal signs and symptoms of muscle disability; and, if present, evidence of inability to keep up with work requirements.  Objectively, there are entrance and (if present) exit scars indicating track of missile through one or more muscle groups; indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscle compared with the sound side; and tests of strength and endurance compared with the sound side demonstrate positive evidence of impairment. 
38 C.F.R. § 4.56(d)(3).

"Severe" muscle disability contemplates a through and through or deep penetrating wound due to a high velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding, and scarring; a service department record or other evidence showing hospitalization for a prolonged period for treatment of the wound; a record of consistent complaint of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries; and, if present, evidence of inability to keep up with work requirements.  Objectively, there are ragged, depressed, and adherent scars indicating wide damage to muscle groups in the missile track; palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in the wound area; muscles swell and harden abnormally in contraction; and tests of strength, endurance, or coordinated movements indicate severe impairment of function when compared with the uninjured side.  If present, the following are also signs of 'severe' muscle disability: (a) x-ray evidence of minute, multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; 
(b) adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum, or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; (c) diminished muscle excitability to pulsed electrical current in electro-diagnostic tests; (d) visible or measurable atrophy; (e) adaptive contraction of an opposing group of muscles; 
(f) atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; and (g) induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. 
§ 4.56(d)(4).

For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lower threshold of fatigue, fatigue-pain, impairment of coordination; and uncertainty of movement.  38 C.F.R. § 4.56(c).  

Based on all the above, the Board finds that DC 5301 is more appropriate for rating the service-connected left neck muscle disability because DC 5301 specifically provides subjective and objective rating criteria for the type of muscle injury and contemplates the symptomatology and functional impairment resulting from muscle injuries rather than DC 5237, which contemplates disabilities of the spine.  In this case, while the Veteran left neck muscle disability was originally rated under DC 5295, the July 1971 rating decision granted service connection for fibromyositis of the left trapezius and paravertebral muscle area and not for a spine disability.  Fibromyositis is defined as inflammation of the fibromuscular tissue.  See Dorland's Illustrated Medical Dictionary 703 (32nd ed. 2012).  The Veteran did not have a spine disability at the time of grant of service connection.

The Veteran contends that a higher disability rating is warranted for the service-connected fibromyositis of the left trapezius and paravertebral muscle area based on limitation of motion of the lumbar spine.  See June 2012 representative statement.  However, the October 2012 VA examiner opined that the service-connected disability of fibromyositis of the left trapezius and paravertebral muscle area would not result in or progress to the current lumbar spine degenerative disc disease or degenerative joint disease of any joint and that lumbar spine degenerative disc disease or degenerative joint disease is a separate entity and is an age-related disorder.  Mittleider v. West, 11 Vet. App.181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (Board is precluded from differentiating between the symptomatology attributable to a non-service-connected disability and a service-connected disability in the absence of medical evidence that does so).  In this case, DC 5301 accounts for the in-service injury that resulted in the service connected left neck muscle disability, which occurred while the Veteran carried a pack on his shoulder and the limitation of function resulting therefrom.  Moreover, as the left neck muscle disability history and symptomatology as discussed below squarely fits within the criteria under DC 5301 for the entire appeal period, the Board finds that DC 5301 is the most appropriate diagnostic code under which to rate the left neck muscle disability on appeal.

After a full review and weighing of the medical and lay evidence, the Board finds that an increased rating for the left neck muscle disability in excess of 10 percent under DC 5301 is not more nearly approximated for the entire appeal period.  For a higher rating under DC 5301, the evidence must show moderately severe symptoms or impairment of Muscle Group I.  38 C.F.R. §§ 4.56, 4.73.  In this case, the type of injury is fibromyositis of the left trapezius and paravertebral muscles.  As stated above, fibromyositis is defined as inflammation of the fibromuscular tissue.  See Dorland's Illustrated Medical Dictionary 703 (32nd ed. 2012).  In this case, the left neck muscle injury is inconsistent with the type of injury produced by through and through or deep penetrating wound by small high velocity missile or large low-velocity missile.  Moreover, service treatment records show no hospitalization as a result of the in-service injury.  The weight of the lay and medical evidence establishes that there were no consistent complaints of cardinal signs and symptoms of muscle disability, other than fatigue-pain.  While there is evidence of inability to keep up with work requirements, the record reflects that such inability mainly results from the service-connected right shoulder and bilateral knee disabilities, as well as the non-service-connected lumbar spine disorder, as opposed to the service-connected left neck muscle disability, which has been found to have resolved.  See October 2012 VA examination report.

The objective findings of record show no palpation or loss of deep fascia, muscle substance, or normal firm resistance of the bottom right quadrant abdominal muscles compared with the sound right side.  Additionally, the October 2012 VA examiner opined that fibromyositis of the left trapezius and paravertebral muscle area is resolved and is no longer symptomatic.  Accordingly, the weight of the evidence demonstrates that the Muscle Group I disability picture does not more nearly approximate the moderately severe criteria under DC 5301.  38 C.F.R. 
§§ 4.56, 4.73.  For the reasons outlined above, the preponderance of the evidence weighs against a finding that the Veteran's service-connected fibromyositis of the left trapezius and paravertebral muscle area more closely approximates a disability rating in excess of 10 percent for the entire appeal period.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.56, 4.73, 4.118. 

Right Shoulder Disability Rating Analysis

The Veteran is in receipt of a disability rating of 20 percent under DC 5201 for the initial rating period from March 16, 2007 to August 17, 2007, and 30 percent under DC 5051 for the initial rating period from October 1, 2008 for the service-connected right shoulder disability.  The Veteran underwent right shoulder total replacement surgery on August 17, 2007; as a result, he was in receipt of a 100 percent rating from August 17, 2007 to October 2008.  

The Veteran contends that a higher initial rating than 20 percent is warranted for the initial rating period from March 16, 2007 to August 17, 2007 because he had limitation of right arm motion to midway between side and shoulder level as a result of the service-connected right shoulder disability.  See March 2011 representative statement.  The Veteran asserts that a higher initial rating than 30 percent is warranted for the initial rating period from October 1, 2008 due to such symptoms as pain and painful motion of the right shoulder.  See July 2011 representative statement.

DC 5051 provides ratings for a shoulder replacement (prosthesis).  Under DC 5051, a 100 percent rating is assigned for one year following implantation of a shoulder prosthesis for a service-connected shoulder disability.  38 C.F.R. § 4.71a, DC 5051. Thereafter, a 60 percent rating is assigned when there are chronic residuals consisting of severe painful motion or weakness in the affected extremity; or, a minimum 30 percent rating is assigned.  Id.  When there are intermediate degrees of residual weakness, pain, or limitation of motion, these intermediate residuals are to be rated by analogy under 38 C.F.R. § 4.71a, DCs 5200 and 5203. Id. 

Disorders of the shoulders are rated under DC 5200 through DC 5203 of 38 C.F.R. § 4.71a.  The above-referenced diagnostic codes provide for different ratings in certain instances depending on whether the shoulder involved is the major or minor joint.  In this case, the June 2007 VA examination report indicates that the Veteran is ambidextrous and the June 2012 VA examination report indicates that the Veteran is left handed; resolving reasonable doubt in the Veteran's favor, the Board will consider the disability ratings for the major joint.  Shoulder flexion is measured from 0 degrees to 180 degrees; abduction is measured from 0 degrees to 180 degrees.  38 C.F.R. § 4.71a, Plate I. 

Under DC 5200, which pertains to ankylosis of the scapulohumeral articulation (Note: the scapula and the humerus move as one piece), a 30 percent disability rating is warranted when there is favorable ankylosis of the major upper extremity with abduction to 60 degrees and the ability to reach the mouth and head with the major upper extremity;  a 40 percent disability rating is warranted when the ankylosis in the major upper extremity is intermediate between favorable and unfavorable; and a 50 percent disability rating is warranted when there is unfavorable ankylosis with abduction limited to 25 degrees from the side.  
38 C.F.R. § 4.71a.

DC 5201, which pertains to limitation of motion of the arm, assigns a 20 percent disability rating when range of motion of the upper major extremity is limited to the shoulder level; a 30 percent disability rating is warranted when range of motion of the major upper extremity is limited to midway between the side and shoulder levels; and a 40 percent disability rating is warranted when range of motion of the major upper extremity is limited to 25 degrees from the side.  38 C.F.R. § 4.71a.

Under DC 5202, which pertains to impairment of the humerus, a 20 percent disability rating is warranted when there is malunion of the humerus with moderate deformity in the major upper extremity or recurrent dislocation of the scapulohumeral joint of the major upper extremity with infrequent episodes and guarding of movement only at shoulder level; a 30 percent disability rating is warranted when there is malunion of the humerus with marked deformity in the major upper extremity or recurrent dislocation of the scapulohumeral joint of the major upper extremity with frequent episodes and guarding of all arm movements; a 50 percent disability rating is warranted when there is fibrous union of the humerus in the major upper extremity; a 60 percent disability rating is warranted when there is nonunion of the humerus (false flail joint) in the major upper extremity; and a maximum disability rating of 80 percent is warranted when there is loss of humerus head (flail shoulder) in the major upper extremity.  38 C.F.R. § 4.71a.

DC 5203, which pertains to impairment of the clavicle or scapula, assigns a 10 percent disability rating where there is malunion of the clavicle or scapula of the major upper extremity, or where there is nonunion of the clavicle or scapula of the major upper extremity without loose movement; and a 20 percent disability rating is warranted where there is nonunion of the clavicle or scapula of the major upper extremity with loose movement, or where there is dislocation of the major upper extremity clavicle or scapula.  38 C.F.R. § 4.71a.

Right Shoulder Rating from March 16, 2007 to August 17, 2007

Having carefully considered the lay and medical evidence of record, the Board finds that the evidence is in relative equipoise as to whether the right shoulder disability resulted in limitation of shoulder motion to midway between side and shoulder level, so warrants the next higher rating of 30 percent for the initial rating period from March 16, 2007 to August 17, 2007.  38 C.F.R. § 4.71a, DC 5201.

A March 2007 VA MRI showed right shoulder significant glenohumeral arthritis with large osteophyte on the humeral head inferiorly.  A June 2007 VA orthopedics follow up note showed that the VA orthopedist injected the glenohumeral joints subcromial space with cortisone and noted that the range of motion the right shoulder was dramatically limited to only 45 degrees of forced flexion and abduction.

The Veteran underwent a VA examination in June 2007 where he reported that right shoulder pain, stiffness, and severe flare-ups of right shoulder pain that occurred weekly.  Upon examination in June 2007, right shoulder flexion was to 90 degrees with pain beginning at 70 degrees and abduction was to 90 degrees with pain beginning at 80 degrees.  Internal rotation was to 40 degrees with pain starting at 35 degrees and external rotation was to 45 degrees with pain beginning at 40 degrees.  There was no additional loss of right shoulder motion after repetitive use.  The VA examiner noted that the functional impact of the right shoulder disability was severe with respect to chores, shopping, exercise, and sports.  

Resolving reasonable doubt in the Veteran's favor, the Board finds that for the initial rating period from March 16, 2007 to August 17, 2007, the right shoulder disability more nearly approximated limitation of shoulder motion to midway between side and shoulder level.  38 C.F.R. §§ 4.3, 4.7.  In reaching this finding, the Board has considered the June 2007 VA orthopedist's finding of limited range of motion to 45 degrees of flexion and abduction, as well as the Veteran's reports of flare-ups of pain during the June 2007 VA examination and the June 2007 VA examiner's findings regarding functional impairment.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a; see also DeLuca, 8 Vet. App. 202.  
 
For a higher initial rating under DC 5201, the evidence must show limitation of motion of the right arm to 25 degrees from the side.  However, the highest limitation of motion noted during this period is midway between side and shoulder level after considering functional limitation due to pain, weakness, and excess fatigability.  The Board finds no basis to alternately consider the criteria of DC 5200 because the evidence shows that the Veteran does not have ankylosis of scapulohumeral articulation.  There is no basis to consider DC 5202 because the evidence shows that the Veteran does not have fibrous or nonunion of the humerus of the right shoulder nor is there loss of humerus head of the right shoulder.  See June 2007 VA examination report.  There is no basis to consider DC 5051 because the Veteran did not undergo right shoulder replacement surgery until August 17, 2007.  38 C.F.R. § 4.71a.  Finally, while the June 2007 VA examination report indicates that the Veteran has degenerative arthritis of the right shoulder, a separate rating is not warranted for right shoulder arthritis because the Veteran is already in receipt of a 30 percent rating for this initial rating period based on painful motion or limitation of motion.  In this case, awarding the Veteran a separate rating for painful motion and arthritis of the right shoulder constitutes pyramiding.  38 C.F.R. § 4.14; Esteban at 261- 62.  For these reasons, the preponderance of the evidence weighs against a finding that the Veteran's right shoulder disability more closely approximates a disability rating in excess of 30 percent for the initial rating period from March 16, 2007 to August 17, 2007.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a; DeLuca, 8 Vet. App. at 206-7. 

Right Shoulder Rating from October 1, 2008

The Board finds that the weight of the lay and medical evidence is against assignment of a disability rating in excess of 30 percent for the initial rating period from October 1, 2008 because the weight of the evidence demonstrates that the Veteran did not have chronic residuals of right shoulder replacement surgery consisting of severe painful motion and weakness of the right shoulder.  38 C.F.R. § 4.71a, DC 5051.  

A March 2009 VA treatment note showed that the Veteran complained of pain in both shoulders, which was new, chronic, and worsening.  Upon examination in March 2009, the Veteran had discomfort with shoulder motion.  Discomfort with shoulder motion is inconsistent with severe painful motion and weakness.

The Veteran underwent a private medical evaluation by J.S., M.D., in April 2011 where the private examiner evaluated right upper extremity muscle strength as 5 out of 5, which indicates that the Veteran had full muscle strength of the right upper extremity.  This medical finding is inconsistent with severe weakness of the right shoulder.  The April 2011 private examiner recorded right shoulder flexion to 95 degrees, extension to 50 degrees, and abduction to 50 degrees.  The Veteran was unable to perform internal and external rotation in April 2011 and the private examiner concluded that the Veteran had severely restricted right shoulder range of motion; however, the April 2011 private examiner's right shoulder flexion, extension, and abduction measurements as recorded are inconsistent with severe painful motion or severely restricted motion of the right shoulder.  Other than the recorded range of motion measurements, the April 2011 private examiner did not otherwise indicate that right shoulder range of motion was additionally limited due to pain.  While the fact that the Veteran could not perform external and internal rotation indicates severe limitation of external and internal rotation of the right shoulder, it does not indicate severe painful motion of the right shoulder in light of the right shoulder flexion, extension, and abduction measurements as recorded by the April 2011 private examiner. 

The Veteran underwent a VA examination of the right shoulder in June 2012 subsequent to the April 2011 private examination where the Veteran reported right shoulder pain, but no flare-ups of the right shoulder.  Upon examination in June 2012, the VA examiner reported right shoulder flexion to 180 degrees and abduction to 135 degrees with no objective evidence of painful motion, to include after repetitive use testing and with functional impairment due to less movement than normal, weakened movement, and pain on movement.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a; see also DeLuca, 8 Vet. App. 202.  While the June 2012 VA examiner noted that the Veteran had some guarding of the right shoulder, the VA examiner noted that the full muscle strength upon shoulder abduction and forward flexion.  Hawkins' impingement test and external rotation/infraspinatus strength test were positive for painful motion upon right shoulder internal and external rotation.  The June 2012 VA examiner noted that residuals of the 2007 right shoulder replacement included pain and limited range of motion of the right shoulder.  The June 2012 VA examination shoulder stability tests indicated no instability of the right shoulder.  Therefore, while the June 2012 shows some limitation of right shoulder motion, weakened movement, and guarding, such limitation does not rise to level of severe painful motion and weakness so as to warrant the next higher rating of 60 percent under DC 5051.  38 C.F.R. § 4.71a.  

The Veteran underwent a private medical evaluation by J.S., M.D., in January 2013 where the Veteran reported that overall pain is four to five out of ten in severity which is aggravated by physical activity.  The January 2013 private examiner evaluated right upper extremity muscle strength as 5 out of 5, which indicates that the Veteran had full muscle strength of the right upper extremity.  This medical finding is inconsistent with severe weakness of the right shoulder.  The January 2013 private examiner recorded right shoulder flexion to 85 degrees, extension to 50 degrees, and abduction to 50 degrees.  The Veteran was reported to be unable to perform internal and external rotation in January 2013.  The January 2013 private examiner concluded that the Veteran had very limited movement in flexion; in doing so, the private examiner referred to shoulder flexion of 85 degrees.  The January 2013 VA examiner also indicated that, as a result of the right shoulder disability, the Veteran cannot life on a repetitive basis and his lifting is restricted to no higher than chest height.  

The January 2013 private examiner's right shoulder flexion, extension, and abduction measurements as recorded are inconsistent with severe painful motion or severely restricted motion of the right shoulder.  Other than the recorded range of motion measurements, the January 2013 private examiner did not otherwise indicate that right shoulder range of motion was additionally limited due to pain.  While the fact that the Veteran could not perform external and internal rotation indicates severe limitation of external and internal rotation of the right shoulder, it does not indicate severe painful motion of the right shoulder in light of the right shoulder flexion, extension, and abduction measurements as recorded by the January 2013 private examiner.  Moreover, the fact that the Veteran can lift up to chest height is inconsistent with severe painful motion and weakness of the right shoulder.

A July 2013 VA physical therapy note recorded right shoulder flexion to 98 degrees, abduction within functional limits, external rotation to 76 degrees, and internal rotation within functional limits; there was no instability and no indication where, if any, pain started.  A March 2014 VA physical therapy note recorded right shoulder flexion to 148 degrees, abduction to 150, external rotation to 75 degrees, and internal rotation to minus 5 degrees.  The March 2014 VA physical therapist assessed right shoulder strength as four out of five upon flexion, abduction, internal rotation, and external rotation.  As to right shoulder functional limitation, the March 2014 VA physical therapist noted that the Veteran is unable to reach over head or into the back pocket.  Finally, a May 2014 VA physical therapy note recorded right shoulder flexion to 148 degrees, abduction to 150, external rotation to 75 degrees, and internal rotation to minus 5 degrees.  

Therefore, while the Veteran was unable to perform right shoulder external rotation and internal rotation during the April 2011 and January 2013 private examinations, he was able to perform such movements during physical therapy consultations in July 2013, March 2014, and May 2014.  In light of the right shoulder range of motion measurements and findings with respect to right shoulder strength throughout the initial rating period from October 1, 2008, to include the April 2011 and January 2013 private examinations, the Board finds that the weight of the lay and medical evidence of record is against finding that the Veteran has chronic residuals of right shoulder replacement surgery consisting of severe painful motion and weakness of the right shoulder.  Therefore, a higher initial rating than 30 percent under DC is not warranted during the initial rating period from October 1, 2008.  38 C.F.R. § 4.71a.  

The Board has additionally considered other diagnostic codes to provide the Veteran with the most beneficial disability rating for the right shoulder disability.  See Schafrath, at 595.  For a higher initial rating under DC 5201, the evidence must show limitation of motion of the right arm to 25 degrees from the side; however, in this case, the highest limitation of motion noted during this period more nearly approximates midway between side and shoulder level after considering functional limitation due to pain, weakness, and excess fatigability.  The Board finds no basis to alternately consider the criteria of DC 5200 because the evidence shows that the Veteran does not have ankylosis of scapulohumeral articulation.  There is no basis to consider DC 5202 because the evidence shows that the Veteran does not have fibrous or nonunion of the humerus of the right shoulder nor is there loss of humerus head of the right shoulder.  See June 2012 VA examination report; April 2011 and January 2013 private examination reports.  Finally, while the June 2012 VA examination report indicates that the Veteran has degenerative joint disease of the right shoulder, a separate rating is not warranted for right shoulder arthritis because the Veteran is already in receipt of a 30 percent rating for this initial rating period that contemplates painful motion or limitation of motion.  In this case, awarding the Veteran a separate rating for painful motion and arthritis of the right shoulder constitutes pyramiding.  38 C.F.R. § 4.14; Esteban at 261- 62.

For these reasons, the preponderance of the evidence weighs against a finding that the Veteran's right shoulder disability more closely approximates a disability rating in excess of 30 percent for the initial rating period from October 1, 2008.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a; DeLuca, 8 Vet. App. at 206-7. 

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation would have been warranted for the right knee, left knee, right shoulder, and left trapezius and paravertebral muscle disabilities for any part of the appeal period.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

Turning to the first step of the extraschedular analysis, with respect to the claim for a higher rating for left knee disability, the Board finds that all the symptomatology and impairment caused by the Veteran's right and left knee disabilities is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria provide for limitation of motion due to pain, and DCs 5256-5263, specifically provide for disability ratings based on limitation of motion, including as due to pain, lack of endurance, and other limiting factors.  See 38 C.F.R. §§ 4.21, 4.40, 4.45, 4.59, 4.71a; see also DeLuca at 202.  In this case, considering the lay and medical evidence, the right and left knee disabilities has been manifested by pain, painful motion of the both knees; these findings and symptoms are contemplated by the schedular rating criteria.  Moreover, symptoms of stiffness are considered as similar to painful motion, and reported symptoms of locking, buckling, feelings of giving way, clicking, snapping, and popping are similar to limited motion of the knee as due to weakness, incoordination, or fatigability, which have all been considered under the schedular criteria.  Id.  The Board has additionally considered ratings under alternate schedular rating criteria.  See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology).  Therefore, the Board finds that the record does not reflect that the Veteran's right and left knee disabilities are so exceptional or unusual as to warrant referral for consideration of the assignment of a higher rating on an extraschedular basis.

With respect to the claim for a higher rating for the service-connected left neck muscle disability, the Board finds that the symptomatology and impairment caused by the Veteran's left neck muscle disability, throughout the appeal period, is contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, DC 5301, specifically provides for a rating based on the average impairment of earning capacity resulting from moderate impairment due to the abdominal appendectomy scar, involving Muscle Group I.  The Board finds that the schedular rating criteria contemplate the Veteran's muscle group I disability and the symptoms associated with such disability including evidence of in-service treatment for left neck muscle pain during service, consistent complaints of one of the cardinal signs and symptoms of muscle disability, which is fatigue-pain. 

With respect to the claim for a higher rating for the right shoulder disability, the Board finds that all the symptomatology and impairment caused by the Veteran's right shoulder disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Board finds that the schedular rating criteria contemplate the Veteran's right shoulder disability and the symptoms associated with such disability including limitation of motion, impairment of function, and pain.  The schedular rating criteria pertaining to the Veteran's right shoulder disability provide for ratings based on limitation of motion, including due to pain and other orthopedic factors such as weakness, incoordination, and fatigability.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a; see also DeLuca.  In this case, considering the lay and medical evidence, the right shoulder disability has been manifested by pain, and painful motion of the right shoulder; these findings and symptoms are contemplated by the schedular rating criteria.  Moreover, symptoms of stiffness are considered as similar to painful motion or limitation of motion as due to weakness, incoordination, or fatigability, which have all been considered under the schedular criteria.  Id.  The Board has additionally considered ratings under alternate schedular rating criteria.  Because the schedular rating criteria are adequate to rate the Veteran's right shoulder disability, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  There is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the symptoms reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect of the Veteran's symptoms on his occupation and daily life.  In the absence of exceptional factors associated with the service-connected right knee, left knee, right shoulder, and left neck muscle disabilities, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Earlier Effective Date Legal Authority 

Unless otherwise specifically provided in Chapter 51 of Title 38 of the United States Code, the effective date of an award based on an original claim shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).  Title 38 of the Code of Federal Regulations (2014) clarifies that an award of direct service connection will be effective on the day following separation from active military service or the date on which entitlement arose if the claim is received within one year of separation from service.  Otherwise, the effective date shall be the date of receipt of the appellant's claim or the date on which entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i).

Previous RO decisions that are final and binding will be accepted as correct in the absence of clear and unmistakable error (CUE); if the evidence establishes CUE in a prior final decision, such decision will be reversed or amended.  A finding of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105(a) (2014).

VA is required to identify and act on informal claims for benefits.  38 C.F.R. 
§§ 3.1(p), 3.155(a) (2013); see also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Pursuant to 38 C.F.R. § 3.155, any communication or action indicating intent to apply for one or more VA benefits, including statements from a veteran's duly authorized representative, may be considered an informal claim.  Such an informal claim must identify the benefit sought.



Earlier Effective Date for Service Connection for Right Shoulder Disability

The Veteran contends that he is entitled to an effective date earlier than March 16, 2007 for service connection for the service-connected right shoulder disability.  The Veteran has not proffered any specific contentions as to why he might be entitled to an earlier effective date for the service-connected right shoulder disability.

After a review of the contentions and evidence, and considering the language and context of the Veteran's submissions and statements, the Board finds that the weight of the evidence of record demonstrates that the Veteran did not intend to file a claim for service connection for a right shoulder disability before March 16, 2007.  See 38 C.F.R. § 3.155.

On March 16, 2007, VA received a claim for service connection for a right shoulder disability (right shoulder disorder secondary to the service-connected left shoulder).  See March 2007 VA Form 21-4138.  The Veteran does not contend, and the record does not reflect, that a claim for service connection for a right shoulder disability was received by VA prior to March 16, 2007.  Moreover, the Veteran's authorized representative on multiple occasions recognized that the Veteran filed a claim for service connection for a right shoulder disability on March 16, 2007.  See March 2011 and September 2012 memoranda by the authorized representative.

The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  In this case, the weight of the evidence of record demonstrates that the Veteran separated from active service in December 1970, he did not file a claim for service connection for a right shoulder disability within one year of service separation, and he first filed an original claim for service connection for a cervical spine disorder on March 16, 2007.  There is no earlier date on which a service connection claim, either formal or informal, can be inferred.  38 C.F.R. 
§ 3.155.  The controlling statute and regulation provide that the date of receipt of the original claim for compensation is the proper effective date for the grant of service connection.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400(b)(2)(i). 

On these facts, because the earliest effective date legally possible has been assigned, and no effective date for service connection earlier than March 16, 2007 is assignable.  For these reasons, the Board concludes that an effective date prior to March 16, 2007 for service connection for degenerative joint disease of the right shoulder is not warranted.


ORDER

A disability rating in excess of 10 percent for the service-connected left knee degenerative arthritis, for the entire appeal period, is denied.  

A disability rating in excess of 10 percent for the service-connected right knee degenerative arthritis, for the entire appeal period, is denied.  

A disability rating in excess of 10 percent for the service-connected fibromyositis of the left trapezius and paravertebral muscle area, for the entire appeal period, is denied.  

A 30 percent initial disability rating for the service-connected right shoulder DJD, for the period from March 16, 2007 to August 17, 2007, is granted; an initial disability rating in excess of 30 percent for the period from October 1, 2008 is denied. 

An effective date prior to March 16, 2007 for service connection for degenerative joint disease of the right shoulder is denied.


REMAND

TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that, if there is one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a) (2014). 

It is the established policy of the Department of Veterans Affairs that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  The rating board will include a full statement as to the veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b) (2014). 

Entitlement to a TDIU is potentially an element of all rating issues.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service connected disabilities.  38 U.S.C.A. 
§ 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2014).  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993).

The Veteran contends that a TDIU is warranted because he is unemployable due to service-connected disabilities.  See October 2008 VA Form 21-4138; March 2011, July 2011, and September 2012 representative statements.  

The claim for a TDIU was received on March 17, 2009.  There is evidence that tends to show that Veteran's service-connected disabilities may have rendered him unemployable.  A June 2007 VA treatment record shows that the VA physician indicated that the Veteran was not capable of returning to the competitive market as a tile worker even after right shoulder replacement surgery and that unless he is able to be retrained for sedentary work, he is considered permanently disabled.  In January 2010, the SSA found that the Veteran is totally disabled based on upper and lower extremity disabilities.  In April 2011 and January 2013, J.S., M.D., opined that the Veteran is unable to secure and follow substantially gainful employment due to service-connected disabilities.  A June 2012 VA examination report shows an opinion by the VA examiner that the service-connected right shoulder disability would affect lifting but not sedentary work.

Based upon the foregoing, the Board finds evidence to suggest that the Veteran may be unemployable due to the service-connected disabilities; however, the combined rating percentage requirement of 38 C.F.R. § 4.16(a) is not met.  Accordingly, the issue of entitlement to a TDIU should be remanded for referral to the VA Under Secretary for Benefits or the VA Director of the Compensation and Pension Service for adjudication of TDIU eligibility in accordance with 38 C.F.R. § 4.16(b).  

Temporary Total Rating for Convalescence Following Left Shoulder Surgery

In a December 2014 rating decision, the RO denied a temporary total rating pursuant to 38 C.F.R. § 4.30 for convalescence following a left shoulder surgery on March 17, 2014.  In a December 2014 notice of disagreement, the Veteran, through the authorized representative, appealed the denial of a temporary total rating for convalescence following left shoulder surgery on March 17, 2014.  A statement of the case is required, and a remand order is necessary in such cases where a notice of disagreement has been received.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2014); Manlincon v. West, 12 Vet. App. 238 (1999). 

The purpose of the remand with respect entitlement to a temporary total rating pursuant to 38 C.F.R. § 4.30 for convalescence following a left shoulder surgery on March 17, 2014 is to give the AOJ an opportunity to issue a statement of the case.  Thereafter, the AOJ should return the claims file to the Board only if the Veteran perfects the appeal in a timely manner.  

Accordingly, the case is REMANDED for the following actions:
	
1. Refer the case to the VA Under Secretary for Benefits or the VA Director of the Compensation and Pension Service for adjudication of entitlement to a TDIU under 38 C.F.R. § 4.16(b).

2. The AOJ should issue a statement of the case that addresses the issue of entitlement to a temporary total rating pursuant to 38 C.F.R. § 4.30 for convalescence following a left shoulder surgery on March 17, 2014.  The Veteran should be informed that, in order to perfect an appeal of this issue to the Board, he must file a timely and adequate substantive appeal following the issuance of the statement of the case.

3. After the requested adjudication has been completed, the issue of entitlement to a TDIU should be readjudicated.  If the benefit sought is not granted, the Veteran and representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


